Citation Nr: 0125307	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-19 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for high blood 
pressure.  

5.  Entitlement to service connection for bilateral foot 
disorder.

6.  Entitlement to service connection for a fracture of the 
left toe.

7.  Entitlement to service connection for a skin disorder of 
the hands and feet.  





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to November 
1970, to include service in Vietnam.  The records do not 
indicate that the veteran is in receipt of decorations, 
awards or other indicia of combat.  His medals and awards 
include a National Defense Service Medal, a Vietnam Service 
Medal, a Vietnam Campaign Medal, and a Good Conduct Medal.  
His DD Form 214 lists his military occupation specialty as 
military police.  Service personnel records reflect that he 
underwent basic combat training.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), in which the RO denied service connection for PTSD, 
headaches, a sinus condition, high blood pressure, a 
bilateral foot condition, a fracture of the left toe, and a 
skin disorder of the hands and feet.  

The Board notes that in his substantive appeal, VA Form 9, 
received in September 1999, the veteran indicated that he 
desired to attend a hearing before a member of the Board at 
the RO.  In November 1999, he indicated that he no longer 
desired a hearing.  Thus, the hearing request is considered 
withdrawn.  38 C.F.R. § 20.702(e) (2001).  


FINDINGS OF FACT

1.  The evidence does not show a current diagnosis of PTSD.  

2.  There is no competent evidence relating headaches to 
service or a service-connected disease or injury.  

3.  There is no competent evidence relating a sinus disorder 
to service or a service-connected disease or injury.  

4.  Hypertension was not initially manifested in service or 
within the initial post service year.  

5.  The evidence does not show a current diagnosis of 
hypertension and there is no competent evidence relating 
hypertension to service or a service-connected disease or 
injury.  

6.  A bilateral foot disorder was not manifest during service 
and arthritis was not manifest within 1 year of separation 
from service.

7.  There is no competent evidence relating a foot disorder 
of either foot to service or a service-connected disease or 
injury.  

8.  Service medical records are negative for findings or a 
diagnosis of a left toe fracture during service.

9.  There is no competent evidence relating a left toe 
fracture to service or a service-connected disease or injury.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001); Veterans Claims Assistance 
Act of 2000, (codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001) 
(to be codified as amended at 38 C. F. R. § 3.159 (2001).  

2.  Headaches were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); Veterans Claims Assistance Act of 
2000, (codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001).  

3.  A sinus disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); Veterans Claims 
Assistance Act of 2000, (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  

4.  Hypertension was not incurred during active service or 
and may not be presumed to be incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001); Veterans Claims Assistance Act of 
2000, (codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001).  


5.  A bilateral foot disorder was not incurred in or 
aggravated by military service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); Veterans Claims Assistance Act 
of 2000, (codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001) 
(to be codified as amended at 38 C. F. R. § 3.159 (2001).  

6.  A left toe fracture was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); Veterans Claims 
Assistance Act of 2000, (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  

7.  A skin disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001); Veterans Claims 
Assistance Act of 2000, (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In letters dated in February and May 1968, the veteran's 
private physician reported that in 1963, the veteran 
underwent a submucous resection of the nasal septum to reduce 
nasal bleeding.  In his May 1968 letter, the physician stated 
that the veteran had last been seen in December 1967 for 
cauterization of a small oozing vessel at the left side of 
the septum.  

The service entrance examination, dated in May 1968, shows 
that the veteran's head, face, neck, and scalp, nose, heart, 
feet, and skin were normal.  His psychiatric status was also 
listed as normal.  The report notes that examination of the 
nose revealed no objective findings.  Blood pressure was 
120/80.  On the accompanying medical history, the veteran 
indicated that he had or had had ear, nose, or throat 
trouble.  He denied having or having had frequent or severe 
headache, sinusitis, skin diseases, high blood pressure, foot 
trouble, frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry or nervous trouble 
of any sort.  The report notes two nasal operations, one at 
age 15 and one at age 18.  The November 1970 separation 
examination report shows that his head, face, neck scalp, 
nose, sinuses, heart, feet, skin and psychiatric state were 
normal.  Blood pressure was 118/70.  The veteran reported 
that he felt good.

In his January 1998 application for compensation, the veteran 
indicated that he had PTSD as a result of service in Vietnam, 
and had headaches, sinuses, high blood pressure, a disorder 
of the feet, a skin disorder of the hands and feet, and had 
broken his left toe.  He indicated that he had had no post-
service treatment.  

By letters dated in March 1998, the RO requested that the 
veteran provide authorizations for release of information 
pertaining to his claims for service connection.  In 
addition, the veteran was requested to complete a PTSD 
questionnaire.  He did not respond.  

By letter dated in August 1998, the RO notified the veteran 
of the evidence necessary to substantiate his claims.  
Additional information was requested.  

On VA examination for feet in November 1998, the veteran 
complained of pain in the feet, bilaterally.  He stated that 
he had been diagnosed with tendinitis of the feet.  He also 
reported that he had fractured his left toe.  The report 
notes that examination revealed normal appearing feet, but 
with complaints of extreme pain on long standing or walking.  
The impression of x-ray examination of the left first, 
second, and third toes was that there were degenerative 
changes with small osteophyte formation at the first 
metatarsophalangeal and interphalangeal joints.  There was no 
focal bone destruction or fractures.  Vascular calcifications 
were noted.  The diagnoses were tendinitis of the feet and 
fracture of the left toe.  

On VA examination for PTSD in November 1998, the veteran 
reported that during service in Vietnam, he was exposed to 
death and dying.  He stated that he had had recurrent dreams, 
not of combat, but of being drafted and being sent back to 
Vietnam.  The relevant diagnostic impression was that PTSD 
was not identified.  

On VA general medical examination in November 1998, the 
examiner stated that the service medical records had been 
reviewed.  The veteran complained of an occasional frontal 
headache.  He also noticed occasional, slight nose bleeding 
and some nasal congestion during the pollen season.  The 
report notes that the veteran had never been treated or 
diagnosed with hypertension and that he was on no medication 
for hypertension.  Blood pressure was 120/84.  The impression 
on x-ray examination of the paranasal sinuses was that the 
paranasal sinuses were normal with no fluid collection.  A 
chest x-ray examination revealed that the heart was 
borderline in size.  The lungs were clear.  The bony 
structures were normal.  No abnormalities were noted.  The 
pertinent diagnoses were:

1. General physical examination essentially 
negative
2. Headaches examined for, no documentary records, 
veteran complains of an occasional simple 
headache relieved by Advil.  
3. Sinus condition examined for, no documentary 
records, veteran complains of occasional slight 
nasal bleeding and some nasal congestion during 
the pollen season relieved by Advil sinus 
medication.  
4. Hypertension examined for, not found, no 
documentary record of veteran ever being 
diagnosed or treated for hypertension.

On VA examination for skin in November 1998, the veteran 
reported a history of athlete's foot for 2-3 years, with 
occasional pruritus.  The diagnosis was hand eczema, common 
chronic condition involving dry skin that flares when dry and 
develops a rash.  


In his September 1999 substantive appeal, VA Form 9, the 
veteran reported that he continued to suffer from PTSD and 
depression.  He stated that his symptoms included nightsweats 
and nightmares.  He further reported stress triggered painful 
headaches and caused his blood pressure to rise.  He also 
reported that he never had a sinus condition until after he 
returned from Vietnam.  He further reported that while on 
active duty, he jammed his foot, and that as a result of the 
injury, he had pain from time-to-time.  In addition, he 
stated that while unloading supplies in Vietnam, one of the 
boxes fell on his left foot and broke the toe.  He stated 
that he was told that no treatment was necessary.  Also, he 
stated that he began having skin problems after several 
months in Vietnam and continued to have skin problems.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and cardiovascular-renal disease or arthritis becomes 
manifest to a compensable degree within one year after the 
veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2001); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2000).  The record shows that the veteran was notified in 
the March 1999 rating decision of the reasons and bases for 
the denial of his claims.  He was further notified of this 
information in the July 1999 and July 2001 statement and 
supplemental statement of the case, respectively.  The Board 
concludes that the discussions in the March 1999 decision, as 
well as in the statement and supplemental statement of the 
case, which were both sent to the veteran, informed him of 
the information and evidence needed to substantiate the 
claims and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, (U. S. 
C. A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2000)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims or that might be pertinent to the 
bases of the denial of the claims.  In fact, the veteran 
failed to respond to the RO's request for additional 
information.  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board 
notes that the veteran was provided the opportunity for a 
hearing.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  There 
is sufficient evidence of record to decide the claims 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

PTSD

Initially, the Board notes that to the extent that the 
veteran alleges that he engaged in combat with the enemy, the 
evidence does not reflect that he had combat.  Thus, 38 
U.S.C.A. § 1154(b) (West 1991) is not for application.  Next, 
service medical records are negative for findings or a 
diagnosis of a psychiatric disorder.  Psychiatric examination 
at separation in November 1970 was normal.  On VA examination 
in November 1998, the diagnostic impression was that PTSD was 
not identified.  Absent a current disability, service 
connection is not warranted.  The veteran's assertion that he 
has PTSD is not competent and is not supported by competent 
evidence.

In the absence of a diagnosis of PTSD, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 C.F.R. § 3.304(f) (2001).

Headaches

Service medical records are negative for findings or a 
diagnosis of headaches.  At separation his head was noted to 
be normal.  On VA examination in November 1998, the diagnosis 
was headaches examined for, no documentary records, veteran 
complains of an occasional simple headache.  The examiner did 
not relate the complaint to service.  While the veteran has 
related headache to service, he is not shown to be competent 
to provide a medical opinion.  

It is equally important to note that the examiner determined 
that the veteran had a simple headache.  There is no 
competent evidence that the veteran has underlying disease or 
underlying injury.  In the absence of underlying disease or 
injury to account for his head pain (headache), there can be 
no valid claim.  Sanchez-Benitez v. Principi, 259 F3d. 1356 
(2001).

Sinuses

The veteran contends that he did not have a sinus disorder 
prior to service in Vietnam.  The record does reflect that 
the veteran had a history of nosebleeds and underwent nasal 
surgery on 2 occasions prior to service.  However, this does 
not establish that the veteran had a sinus disorder and the 
fact is not material to the issue on appeal.

In any case, at the time of service entrance, a nose 
examination was normal.  At separation in November 1970, his 
nose and sinuses were noted to be normal.  On VA examination 
in November 1998, the diagnosis was sinus condition examined 
for, no documentary records, veteran complains of occasional 
slight nasal bleeding and some nasal congestion.  The 
examiner did not relate the complaint to service.  In 
addition, the examiner did not identify a sinus disorder or 
sinusitis.  While the veteran has related a sinus disorder to 
service, he is not shown to be competent to provide a medical 
opinion.  

At this time, the preponderance of the evidence establishes 
that the veteran does not have a sinus disorder and if he 
does have a sinus disorder, there is no competent evidence 
relating a sinus disorder to service.  Therefore, service 
connection is denied.

High blood pressure

Service medical records are negative for findings or a 
diagnosis of high blood pressure.  At service entrance, blood 
pressure was 120/80.  His heart was noted to be normal.  At 
separation in November 1970 blood pressure was 118/70 and his 
heart normal.  On VA examination in November 1998, blood 
pressure was 120/84.  No professional has established that 
the veteran has hypertension.  The diagnosis was hypertension 
examined for but not found.  The report notes that there was 
no documentary record of the veteran having ever been 
diagnosed or treated for hypertension.  Absent a currently 
disability, service connection is not warranted.  

Feet

The veteran contends that he "jammed" his left foot during 
service.  He also claims that he has bilateral tendinitis.  
Service medical records are negative for findings or a 
diagnosis of a disorder of the feet.  At separation in 
November 1970, his feet were noted to be normal.  On VA 
examination in November 1998, the relevant diagnosis was 
tendinitis of the feet.  The examiner did not relate the 
complaint to service.  While the veteran has related a 
bilateral foot disorder to service, he is not shown to be 
competent to provide a medical opinion.  

At this time, there is no competent evidence of a foot 
diagnosis during service and no competent evidence of 
arthritis within 1 year of separation from service.  In 
addition, there is no evidence of continuity of 
symptomatology and no competent evidence relating the remote 
post service diagnosis to service.  We conclude that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Left toe

The veteran claims he broke his big left toe when a box fell 
on it while he was unloading supplies during service in 
Vietnam.  Service medical records are negative as to a left 
toe injury.  At separation in November 1970, his feet were 
normal.  On examination in November 1998 the diagnosis was 
fracture of the left toe.  The examiner did not relate the 
fracture to service.  While the veteran has related it to 
service, his opinion is not competent.  

We conclude that the normal separation examination, the 
veteran's statement at separation from service that he was in 
good health and the absence of medical evidence in proximity 
to separation from service is more probative than the 
veteran's remote assertions advanced in support of a claim 
for benefits.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.

Skin

The veteran claims he has a skin disorder of the hands and 
feet as a result of service in Vietnam.  However, on VA 
examination in November 1998, he gave a history of onset of a 
skin disorder two to three years prior to the examination.  
In any case, service medical records are negative for 
findings or a diagnosis of a skin disorder.  While the 
diagnosis was eczema on examination in November 1998, the 
examiner did not relate eczema to service.  While the veteran 
has related a skin disorder to service, his opinion does not 
constitute competent medical evidence.  

The Board concludes that the preponderance of the evidence is 
against the claim.  In reaching this determination, the Board 
notes that there is no competent evidence of a skin disorder 
during service or within 1 year of separation, that the 
separation examination was normal, and that the veteran, in 
1998, related that the problem started two years earlier. 



ORDER

Service connection for PTSD, headaches, a sinus disorder, 
high blood pressure, a foot disorder, fracture of the left 
toe and a skin disorder is denied. 

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

